Per Curiam:

The court erred in holding the tax deed void on its face. The principal objection to the deed is that the amount paid for the assignment is greater than the sale price, with interest, and it fails to show in express terms the several amounts entering into the consideration. This objection has been held insufficient to overturn a deed five years old. (Robbins v. Brower, 74 Kan. 113; Gibson v. Freeland, 77 Kan. 450; Dye v. Railroad Co., 77 Kan. 488; Hahn v. Hill, 79 Kan. 693; Hershberger v. Gibson, 79 Kan. 862.)
It appears that by assuming the taxes for 1898 to have been paid December 23 of that year; and figuring the interest to the date of the deed, the consideration stated is exactly accounted for. This rule of construction is proper. (Kennedy v. Scott, 72 Kan. 359; John v. Young, 74 Kan. 865.)
The judgment is reversed and the cause remanded, with directions to proceed in accordance herewith.